     Case 1:19-cv-00386-EAW-MJR Document 70 Filed 04/24/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NEW YORK

IN RE CAUSTIC SODA ANTITRUST
LITIGATION

THIS DOCUMENT RELATES TO:             Lead Case Docket No. 19-cv-00385-
                                      EAW-MJR
1:19-cv-00392
1:19-cv-00393
1:19-cv-00386
1:19-cv-00403
1:19-cv-00480
1:19-cv-00990
1:19-cv-00975



                   NOTICE OF MOTION TO WITHDRAW
                       PRO HAC VICE MOTIONS


MOTION ON BEHALF OF:                  Defendant, SHINTECH INC., by and
                                      through its attorneys, CONNORS LLP.


DATE, TIME, AND PLACE
OF MOTION:                            To be determined by this Court before the
                                      Hon. Michael J. Roemer, United States
                                      Magistrate Judge, Robert H. Jackson
                                      United States Courthouse, 2 Niagara
                                      Square, Buffalo, New York 14202.

                                      Oral argument is not requested.


RELIEF REQUESTED:                     Withdrawal of the motions for pro hac
                                      vice admission of Richard B. Dagen,
                                      Brooke J. Oppenheimer, and Evan R.
                                      Johnson in the following matters
                                      pending before this Court: 1:19-cv-00392;
                                      1:19-cv-00393; 1:19-cv-00386; 1:19-cv-
                                      00403; 1:19-cv-00480; 1:19-cv-00990; and
      Case 1:19-cv-00386-EAW-MJR Document 70 Filed 04/24/20 Page 2 of 2




                                       1:19-cv-00975.

GROUNDS FOR
RELIEF REQUESTED:                      Western District of New York Local Rule
                                       of Civil Procedure 7.


DATED:      Grand Island, New York
            April 24, 2020

                                         /s/ Andrew M. Debbins
                                         Andrew M. Debbins, Esq.
                                         CONNORS LLP
                                            Attorneys for Defendant
                                            Shintech, Incorporated
                                         1000 Liberty Building
                                         Buffalo, New York 14202
                                         (716) 852-5533
                                         amd@connorsllp.com

TO:   All Parties of Record
